1. The allegations for relief as to the plea of guilty in Section “G” are without factual merit, as shown by the preponderant evidence at the hearing on the habeas corpus application below, December 3, 1970, and the trial court’s reasons for judgment thereupon dated January 20, 1971.
2. The allegations for relief as to the conviction, after jury trial in Section “H” (at which defendant was represented by retained counsel) were correctly rejected, for the reasons stated by the trial court’s written opinion dated November 10, 1970. *770(We do not consider the contention presented to this court, that the search warrant did not authorize search of the defendant’s home, allegedly Apartment “I”, because this contention was not presented to the trial court.)